 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ/B Industries,Inc. and KathrynJenkins. Case 13-CA-14300June 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn March 30, 1976, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, J/BIndustries, Inc., Aurora, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommended Or-der, as so modified.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of their'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products,Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2In par I(c) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "like or related," rather than thebroad injunctive language, "in any other manner," the Board traditionallyprovides in cases involving serious 8(a)(3) discrimination conduct SeeN L R B v Entwistle Mfg Co,120 F 2d 532, 536 C A 4, 1941),ElectricalFittings Corporation, a subsidiary of I-T-E Imperial Corporation,216 NLRB1076 (1975) Accordingly, we shall modify the order to require Respondentto cease and desist from in any manner infringing upon employee rightsrights to self-organization,to form,join,or assist la-bor organizations,including Communication Work-ers of America,AFL-CIO,to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orrefrain from any and all such activities,except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organizationas a condition of employment in conformity withSection 8(a)(3) ofsaid Act."DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: Ahearing in the entitled proceeding was held before me onNovember 6 and 7, 1975, at Chicago,Illinois, on the com-plaint of the General Counsel against the Respondent, J/BIndustries,Inc., referred to hereinafter as the Company.The Regional Director of Region 13 issued the complaintin this proceeding on August 29, 1975, upon a charge filedby KathrynJenkins onMay 14,1975, and alleged thereinthat the Company violated Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended (29 U.S.C. 151,et seq.),referred to herein as theAct, bythreatening todischarge employees rather than permit them to becomeunionized, and by discharging employees Kathryn Jenkinsand Judith Watson because of their union activity. TheCompany filed an answer denying the commission of anyunfair labor practices. Following the close of the hearing,the General Counsel and the Company filed briefsUpon the entire record in this case,from my observationof the demeanor of the witnesses and upon careful consid-eration of the briefs,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDThe Company, an Illinois corporation, is engaged in themanufacture of appliance parts at Aurora, Illinois, where itmaintains a plant and the office involved in the instantproceeding. In the course and conduct of its business, theCompany annually purchases and receives at its Aurora,Illinois, facility, directly from points outside the State ofIllinois, goods and services valued in excess of $50,000. Ifind, and the Company admits, that at all times materialherein the Company was an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.Communications Workers of America, AFL-CIO, re-ferred to herein as the Union, is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.225 NLRB No. 24 J/B INDUSTRIES, INC16311.THE ALLEGED UNFAIR LABOR PRACTICESA. Union Activity IIn late April 1975, Kathryn Jenkins, a company officeclerical employee, met with some of her fellow clericals atthe Company's facilities, in the women's lounge and dis-cussed their complaints about office working conditions.Office clerical Kitty Hott complained that the office wasdirty. Judy Watson 2 noted that the Company had pur-chased a new automobile and given it to one of its execu-tives.At this, Jenkins remarked that "it wasn't fair, because11the office machinery was so inadequate and so old... .She also remarked that the typewriters were over 20 yearsold.When Jenkins asked the group if they had everthought of taking action about their complaints, Watsonreplied that nothing could be done. Employee Holt specu-lated that "if you try to do anything you will lose yourjob." Jenkins suggested a union and then turned to thepossibility of talking to the president of the Aurora Chap-ter of the National Organization for Women.Later that same month, in the women's lounge, Jenkinsand employee Kitty Hott discussed their respective atti-tudes toward a union. When Holt expressed opposition,Jenkins argued that the advantages of a union outweighedthe disadvantages.Early in May, Watson brought a carbon copy of a com-pany check to Jenkins' desk and asked Jenkins and Com-pany Secretary -Treasurer Ronald M. Hill the purpose ofthe disbursement. Jenkins answered that the money was topurchase an automobile for Ray Choate, a member of theCompany's management At this, Watson angrily ques-tioned the need. Jenkins also asked Hill why the Companybestowed new cars on its men and burdened the womenwith "such old and inadequate office machinery."In the discussion which ensued, Jenkins accused theCompany of sexual discrimination, a charge which Hillpromptly denied. At this, Jenkins suggested that herfriends at N.O.W might be interested in determining if infact the Company was guilty of such discrimination. Hilllaughed and said, "You're a women libber, huh?"In another conversation during the first week in May,Judy Watson asked Company President Gregory Brindawhy the Company did not transfer her to another higherpaying job and then suggested that she would accept workin the plant. Brinda said there weren't any higher payingjobs in the factory. When Watson suggested a transfer tothe machine shop, Brinda rebuffed her. As she turned toleave,Watson expressed displeasure, adding "I have towork like a man, and take the money home as a man, butworking here, I can't do it. Even if I went to work in thefactory you wouldn't pay me the same." Kathryn Jenkins,who had witnessed this conversation, and was leaving withWatson loudly remarked: "Don't they know that this is sexdiscrimination?"iMy findings of fact regarding the unionactivity of KathrynJenkins andJudyWatson are based on their uncontradicted testimony2The CompanydisputedWatson's status,claiming that she was either asupervisor,as defined in Sec 2(11) of the Act,or a managerial employee Ishall treat this issue belowIn early May, office employee Linda Pounds asked Sec-retary-Treasurer Ronald Hill why the Company did notprovide pregnancy benefits. In passing, she suggested thatas the Company was providing automobiles to male em-ployees, it should also provide pregnancy insurance to thewomen. Ray Choate, who was present as Pounds spoke,made light of Pounds' remarks. However, Kathryn Jenkins,who had also witnessed the discussion, protested that theCompany's benefits were limited to its male employees andthat Pounds was entitled to similar benefits.On or about May 6, Jenkins met with Judy Watson, Lin-da Pounds, Kitty Holt, Pam Hagerman, and Nancy Ken-neavy in the women's lounge at the company plant. Jen-kins reported that she had called the local N.O.W. chapter,talked to its president about their problem, and was nowready to proceed if the employees wanted her to. Thegroup authorized Jenkins to proceed.From her desk on the morning of May 7, Jenkins tele-phoned N.O W.'s Chicago chapter for further assistance.The Chicago chapter recommended that Jenkins contacteither the Retail Clerks or the Communications Workers(the Union).At noon that same day, Jenkins met in the companylounge with Watson, Pounds, Holt, Kenneavy, and Hager-man and reported the Chicago Chapter's recommendation.The group told Jenkins to call the Union.Early that afternoon, Jenkins telephoned the Union, andexplained the purpose of her call to the woman who an-swered the Union's phone. The upshot of this conversationwas that Mr Disch, a union representative, would contactJenkins later that afternoon. Late on the same afternoon,Disch called Jenkins at the plant. Watson joined in theconversation to answer some of Disch's questions aboutthe Company. Disch suggested that he would contact theCompany's president. Jenkins and Watson asked Disch towait until they had determined employee sentiment in thisregard.That evening, Jenkins contacted employees Hogle, Hag-erman, and Kenneavy. Watson contacted employee Hott.Both spoke to employee Pounds. The five contacted em-ployees agreed that they wanted to meet with Disch andfind out more about the Union. After Watson and Jenkinshad completed their calls, they conferred and agreed thatJenkins would immediately call Disch to set up a meetingand would ask him to contact Company President GregoryBrinda.Whereupon, Jenkins telephoned Disch and askedhim to contact Company President Gregory Brinda andthen call her back to set up an employee meeting.In his testimony, President Brinda admitted that, on orabout May 7, he received a phone call from Mr. Disch whoidentified himself as an official of the Union, and statedthat he had been in touch with some of Brinda's employ-ees.Brinda asked Mr. Disch to identify himself formally.Thereafter, President Brinda received a letter dated May 8,1975, bearing the Union's name, addressed to him, andsigned"Edward A. Disch, CWA Representative." The let-ter, referring to "our telephone conversation of last eve-ning," read as follows:The employees of J B Industries, Incorporated havecontacted us about organizing their union. We will be 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDtalking with the employees, explaining their rights andresponsibilities as members of CWA.Enclosed is a pamphlet from the NLRB which out-linesthe rights of employees under the Act.Brinda's testimony reflects uncertainty as to when hefirst saw this letter. First he testified that he received it"sometime within a week of that May 8th date." Two sen-tences later, he testified that- "It was a matter of five or sixdays before that letter actually hit my desk, and I openedit."However, Brinda also testified that after receivingDisch's letter he contacted his attorneys to discuss its con-tents and then called a meeting of company supervisors toexplain the union matter to them. The witnesses agree, andI find, that this meeting occurred during the middle of theday on May 12. From this circumstance and Brinda's cred-ited testimony that he had the letter when he consulted hisattorneys, I find that, at the latest, Brinda first read theletter on the morning of May 12. I also find from Brinda'sadmission as to the timing of his conversation with Disch,the undisputed time reference in Disch's May 8 letter toBanda, and Jenkins' testimony regarding the evening ofMay 7, that the conversation occurred thatsameevening.On the evening of May 7, after he had talked to Presi-dent Brinda, Union Representative Disch reported thisconversation to Jenkins and remarked that either he orJerry Turner, the Union's steward, would contact her laterto arrange an employees' meeting.At or about 11:30 a.m., on the next day, Jenkins tele-phoned Disch from her desk to discuss the contemplatedmeeting Disch instructed Jenkins to call Turner at an Au-rora hotel. Jenkins reached Turner and the two, in consul-tation with Watson, Pounds, Kenneavy, and Hott, sched-uled a meeting for 5 p.m. that day at Watson's home.However, later in the afternoon, Turner told Jenkins thathe could not attend the scheduled meeting and that hewould contact her again that same eveningOn May 9, Jenkins called Disch from her desk at theCompany's office and complained that there had been nounion meeting. He agreed to hold a meeting, if Turnercould not.That same day, Turner called Jenkins at her desk andoffered to hold a meeting that evening. Instead, Jenkins,after gettingWatson's agreement, suggested a lunch hourmeeting on the Company's premises, on Monday, May 12.Turner agreed.On Monday, Turner appeared at the company office, atnoon. Judy Watson met him, explained that Kathryn Jen-kins and two other employees were absent from work andsuggested cancellation of the meeting. Turner agreed andleft.Watson immediately told employee Hott that themeeting was canceled, and that if Jenkins called Hott wasto tell her of the cancellation and suggest that Jenkins con-tact Turner to reschedule the meeting. Watson then wentto lunch.B. Judy Watson's DischargeWhile Watson was at lunch, on May 12, President Bren-da held a supervisors' meeting at which he announced "thefact that [he] had been contacted by a union." Shortly afterWatson returned from lunch, President Brinda appeared inher office, asked if he could speak to her, and requestedthat she accompany him downstairs.' Watson accompa-nied Brinda.When they arrived downstairs, Brinda told Watson ofthe dust concluded supervisors' meeting. At this, Watsonasked: "Well, why are you talking to me?"Brinda an-swered. "Because you are a supervisor." When Watsonprotested that she was not a supervisor, Brinda remarked:"To me you always have been, Judy." After Watson chal-lenged this last assertion, the two embarked upon an argu-ment about Watson's status and that of other individualswho Brinda claimed were also supervisors. Watson re-marked that it seemed "funny that all of a sudden we gotall these supervisors."Brinda explained that he had been "notified that a unionisgoing to try to come into this company"; that he hadcontacted his attorneys, and had "found out a few thingswe can do and we can't do while they are talking to ourpeople." He remarked that management could not makepromises, harass the employees, or "be stricterin areaswhere we have not been strict before." He continued:But what we can do is talk to the people about what aunion is really doing, that they aren't really for thepeople, that they are more taking the money, and thatthose-that our people could lose some benefits thatthey are getting from J/B Industries right now thatthey might lose if there was a union. In areas where wehaven't been strict we would have to crack down on.Brinda went on to speculate that the Union would cam-paign just outside the building. At this, Watson said, "Gregyou know that I know something about this union. .She went on to reveal that the Union was "not trying tocome into [Brinda's] Company" but that his employees had"called in a union." Brinda's response to this was, "I hirethese new people, these women libbers, and now look atthe problems I've got." Watson continued:3Brinda's testimony and that of company witnesses Thomas Crain andRoy Choate was at variance with Watson's account of her May 12 encoun-terwith Brenda Thus, according to Brinda, after he had left word thatWatson was expected at the supervisors'meeting,she arrived 20 minuteslateHe also testified that Watson "said emphatically she didn't give a damnonewayor the other about the union or J/B Industries and had applied forwork with an employment agency " Finally, Brinda denied making any ofthe threats attributed to him by Watson Crain, an independent contractorwho ranked the Company as his second largest customer, and Choate, theCompany's gasket productmanager,both testified in supportof Brenda'sassertion that Watson arrived at the meeting late and by herself Crain alsotestified that he heard Watson say that "she really didn't give a damn aboutJ/B Industries or the union, that she had given her name with an employ-ment agency, and that she would be leaving"As Watson appeared more conscientious about trying to remember de-tailsof this incident and appeared to be providing a fuller and morestraightforward account than that presented by Brinda and Crain, I havecreditedWatson's version of her May 12 conversation with Brinda In mak-ing my appraisal, I noted that, while Brinda denied making any threats, hedid not provide his complete recollection of his remarks to Watson on May12 1 also noted that Crain was willing to testify about details of Watson'sremarks but was anxious to gloss over Brinda's part of the conversation Inrejecting Choate's testimony that Watson came to the situs of the supervi-sors' meeting by herself,Ihave noted that he was Brmda's subordinate andthus likely to tailor his testimony to supportBrmda who did not impress meas being a frank witness J/B INDUSTRIES, INC165They'vegot legitimategripes,Greg . . . There aresome areasthat I think they've gotlegitimategripes towant a unionin here.Brinda's reactiontoWatson's remarkswas. "They ought toknow that there is noway in hell thatI'm going to let aunioninmy company." At anotherpoint in their discus-sion,aboutthe Union,Brinda warned:"Ican find legiti-mate reasonsto fire everyperson inthisbuilding right now,whether it be absenteeism,tardiness or incompetency."Watson responded:"What will youfireme for,Greg? .. .I've not been absent,I'm nottardy, andIdamn sure ain'tincompetent."Brinda replied:"Judy, I would fire you." Atthis point,Brinda asked:"What is yourposition on this?"Watson answered:"I don't knowenoughto really judge;so far I havestayedin the middle on this whole union... .But you are telling me I can'tsign one of those whitecards?"To this,Brinda answered"no."Watsonthen de-clared her neutrality with respectto the Union, "until wedecide whether or not I'm a supervisor."The conversation turned to Watson'sdiscontent.Watsontold Brindathat she was "unhappy," that shewas "notmaking enoughmoney andthe headaches are too great."Brinda replied,"Judy if you needany moremoney, you aregoing tohaveto go somewhereelse."At this,Watson re-ported thatshe intendedto dojust that and was "lookingfor anotherjob." She added thatshe would seek a new jobwith thehelp ofan employment service, andquit the Com-panywhenshe found ajob She alsorevealed that she hadtold Secretary-Treasurer RonaldHill of her intentions, andhad askedHill for a letter of recommendation,and thatHill had refused to give such a letter until she submitted aletter or resignation.The conversation endedsoon afterthis exchange.Ifind from Watson'suncontradictedtestimony that 4weeksprior to her May12 conversationwith Brinda, Wat-son haddiscussed with Hill her decision to seek anotherjob Atthat point,Watson asked Hill for a letter of recom-mendation to assist her.Hill refused unless she gave himan undated letter of resignationWatson withdrew her re-quest.Ialso find fromWatson's testimonythat, approxi-mately I week later,Watson told Hillshe needed a longlunch hour because ofa job interview After she had ex-plained thejobopportunity,Hill answered."If that is whatyou want,Judy, then I'm glad for you, but I do think youare making a big mistake "When Judy Watsonarrivedat the companyoffice on themorning ofTuesday, May 13,Hill invited her into his of-fice.'When Watson sat down,Hill began:"Judy from theconversationyou had with Greg yesterday,we feel that it'sno longer beneficial for usfor youto remain with our com-pany anylonger."When Watsonasked,"Why?" Hill re-plied: "Becauseof what you said to Greg." When Watsonsought clarification,Hill replied:"You told Greg you wereMy findings regarding Watson'sMay13 conversation with Hill arebased upon Watson's version As between Watson and Hill, Watson im-pressed me as the more reliable witnessAs will appear below, in connectionwithWatson's status and Kathryn Jenkins'discharge,Hill's testimony wasburdened with exaggerations and misstatements These infirmities suggestedthat Hill was more interested in exoneratingthe Companythan in providingfactlooking for another job. Therefore,it is not to the advan-tage of J/B Industriesto have youemployed here any lon-ger."He then gave Watson a paycheck.Hill instructedWatson to take her effects and leave the plant withoutspeaking to anyone.The conversation soon ended andWatson left the plant.The General Counsel contends that Watson was an em-ployee entitled to the protection of the Act and that theCompany discharged Watson because of her union activi-ty. The Company argues that the Act did not protect Wat-son because she was not an employee within the meaningof Section 2(3) of the Act.5 Thus, according to the Compa-ny even if Watson'sunion activity caused her discharge,the Company did not violate Section 8(a)(3) and(1) of theAct, which extends only to exployees,as defined in Section2(3) of the Act.In the alternative,the Company arguesthat, even if the Act protected Watson, the General Coun-sel has failed to establish the unlawful motive by a prepon-derance of the evidence.For the reasons set forth below, Ifind merit in the General Counsel's contentions.Assuming that Watson was an employee entitled to theAct'sprotection,there is ample factual support for the con-tention that her discharge on May13, 1975,was in reprisalfor her known or suspected role in the attempt to organizethe Company's office employees.Watson's union activitybegan at noon on May 7 when she met with employeesJenkins, Pounds, Hott,Kenneavy,and Hagerman andjoined in the decision to contact the Union.Later that af-ternoon and evening,she assumed a leading role in thediscussions with the Union and in the decisions to author-ize the Union to reveal the incipient organizing campaignto President Brinda, and to schedule a union meeting. OnMay 8, Watson participated in planning a union meetingwhich was scheduled for 5 p.m. at her home, but was can-celed. On May 9 and 12 Watson's union activity continuedas she first assisted in planning a union meeting for thelatter date, and then, on the appointed day, a workday, mettheUnion's representative and canceled the meeting. Insum,Watson had much to do with the Union's letter ofMay 8 which notified President Brinda that an organizingcampaign was about to begin among his employees, andwhich provoked him into alerting his supervisors on May12That Brinda at least suspected as much of Watson wasamply established by credited evidence. The firstsugges-tion of this suspicion was that on May 12 Brinda soughtWatson out and proceeded to talk about the contemplatedunion campaign and his thoughts about how the Company5Sec 2(3) of the Act providesas followsThe term "employee" shall include any employee,and shall not belimited to the employees of a particular employer, unless the Act ex-plicitly statesotherwise,and shall include any individual whose workhas ceased as a consequence of, or in connnection with, any currentlabor dispute or becauseof anyunfair labor practice, and who has notobtained any other regular and substantially equivalent employment,but shall not include anyindividual employedas an agricultural labor-er, or.in the domestic service of any family or person at his home, orany individual employed byhis parent or spouse,or any individualhaving the status of an independent contractor,or any individual em-ployed as asupervisor,or any individualemployed byan employersubject to the RailwayLabor Act,as amended from time to time, or byany other person who is not an employer as herein defined 166DECISIONSOF NATIONALLABOR RELATIONS BOARDmight respond. Further, Brinda did not challenge Watson'sassertion that he knew she knew "something about theunion." This remark coupled with her statements that theemployees had "legitimate gripes to want a union in here"and that the employees had sought out the Union were apttoconfirm Brinda's suspicion. ForWatson's remarksechoed her complaints made just a few days before inwhich she complained that the Company was engaging insexual discrimination. It was also likely that by May 12Secretary-Treasurer Hill had informed Brinda of Watson'scomplaint about Ray Choate's new car. From these cir-cumstances, Brinda was apt to conclude that Watson's dis-content had pushed her to seek out the Union. Watsonasserted that she was neutral and would remain so pendingdetermination of whether or not she was a supervisor.However, Brinda was not likely to accept such an expres-sionof neutrality. For, by that point, Brinda had seen aconnection betweenWatson'smilitant protests againstwhat she viewed as sexual discrimination and the appear-ance of the Union's letter a few days later Brinda was alsolikely to view Watson's remark that the employees had "le-gitimate gripes to want a union in here" and her queryabout signing "one of those white cards," an obvious refer-ence to a union authorization card, as evidence of sympa-thy and support for the Union. Thus, I find that by the endof their conversation Brinda had confirmed his belief thatWatson was a union activist.In his remarks to Watson on May 12, Brinda made plainhis intense dislike for the Union and his intentions towardthose who supported it. In the context of his remarks abouttelling employees "what a union is really doing," he madea threat of reprisal when he spoke of warning "that ourpeople could lose some benefits that they are getting fromJ/B Industries right now that they might lose if there was aunion." In the same context, Brinda threatened the em-ployees with more onerous working conditions, when heremarked: "In areas where we haven't been strict we wouldhave to crack down on." Brinda's response to Watson'sprounion remarks also suggested his intent to resist theUnion by any means available to him. Thus, he warnedthat "there [was] no way in hell that [he was] going to let aunion in [his] company."Ialso find that in their context, Bnnda's remarks aboutfinding "legitimate reasons to fire" employees constituted athreat to use pretext to root out union supporters amonghis employees. He also pointed this threat at Watson inparticular. For, when Watson suggested that it would bedifficult to find a reason to discharge her, Brinda quicklyrevealed that he would have no difficulty in overcomingthat obstacle. He replied: "Judy, I would fire you." Assum-ing that Watson was an employee protected by the Act.Brinda's threat of reprisals, including discharge, to eradi-cate support for the Union among his employees not onlyprovided evidence of unlawful motive in Watson's dis-charge, but were also independent violations of Section8(a)(1) of the Act.'The timing of Judith Watson's discharge provides fur-ther evidence of the Company's unlawful design. For lessthan 24 hours after her confrontation with Brinda, in whichhe had threatened the use of discharges to counter theUnion's organizing efforts, the Company discharged Wat-son, a union activist. Thus, I cannot attribute the timing ofWatson's discharge to mere coincidence.In sum, assuming that the Act protected Watson, theconfrontation between Brinda and Watson on May 12,Brinda's expressions showing union animus and intent toresort to unlawful discharge as a means of defeating theUnion, and the quickness with which Watson's dischargefollowed that confrontation convince me of the Company'sunlawful motive.In its brief, the Company contends that union activityhad nothing to do with Watson's discharge. Instead, theCompany urges that Watson was discharged because,.. . she stated to Brinda that she did not give a damnabout the Company and had made application fornew employment with an employment agency and wasabandoning her job in the immediate future. (Thiscomes as close to quit as anything could.)However, this reason does not find support in companywitness Hill's testimony that, when he discharged Watsonon May 13, he told her that "she had expressed her disin-terest with the Company to the president and we could nolonger continue this arrangement." Also, according toPresident Brinda's testimony, he decided to discharge Wat-son because "she put [him] on notice." Moreover, I havefound from Watson's credited testimony that when sheasked Hill to explain the reason for her discharge he madea general reference to her remarks to Brinda on the previ-ous day. Thus, neither of the two versions of Hill's May 13explanation squares with Brinda's testimony as to his rea-son for discharging Watson. Further, the reasons given inthe quoted portion of the Company's brief make yet anoth-er departure from Brinda's reason; i.e., "she put me onnotice." In sum, I find the Company's explanation of itstreatment of Watson to be shifting and inconsistent, a cir-cumstance which suggests that such explanation rests uponpretext.In any event, none of the stated reasons withstands anal-ysis. I have previously rejected the Company's testimonythatWatson told Brinda "that she did not give a damnabout the Company." Apart from the reasons I have here-tofore given for rejecting this testimony,it seemsunlikelythatWatson would have voiced such sentiment about theCompany, when it was likely that she would need a favor-able reference from Brinda in her quest for a new job.Thus, I do not accept the Company's claim that she in-dulged in such intemperate language.The further assertion that Watson told Brinda that she"was abandoning her job in the immediate future" is whol-lywithout evidentiary supportWatson's credited testimo-ny shows that she told Brinda of her efforts to seek em-It is well established that where, as here, the facts underlying the violation6The complaint alleged that Brenda's threat to discharge employees inare fully developed at the hearing, an unfair labor practice finding can bereprisal for their union activity as a violation of Sec 8(a)(l) of the Act, butbased on the issues litigated as well as those specifically alleged in thedid not allege his other threats However, I am not thereby precluded fromcomplaintSee, e g ,Phillips Industries, Incorporated,172NLRB 2119finding these additional threats were also violative of Sec 8(a)(I) of the Act(1968), fn 2 J/B INDUSTRIES, INC167ployment elsewhere, and added, "and when I find a job Iwill leave." According to Brinda's testimony regarding thissame portion of their May 12 conversation, Watson toldhim "that she had her name, her application in with anemployment agency and was seeking other employment."Company witness Crain's versions of Watson's referencesto job hunting was that "she had given her name with anemployment agency, and that she would be leaving." Thus,the Company's versions of Watson's May 12 remarks conot attribute any immediacy to her expressed plan to leavethe Company. Instead, I find from Watson's credited testi-mony that in substance she told Brinda she would not quither current job with the Company until she secured a newjob.Ialso find from Watson's credited testimony that herremarks about seeking a new job did not afford Bnndareasonable ground for saying- "She put me on notice."For,Watson's remarks revealed only that her quest for anew job was in progress. That Brinda felt compelled toexaggerate the import of Watson's remarks suggested thatthe Company found itself hard pressed to find a lawfulexcuse for discharging her.Indeed, prior to May 12, the Company treated Watson'sremarks about her job hunting in a casual manner. Thus, itappears that though the Company knew of her intentionsas early as 4 weeks prior to May 12, when Watson revealedthem to Secretary -Treasurer Hill, the Company took noaction against her. Neither Hill nor any other officialwarned her that the Company viewed her announcementas "notice." Further, 3 weeks before Watson's job huntingachieved significance in Brinda's thoughts, Hill had greet-ed her report on a specific job opportunity with a congratu-latory remark and his opinion that she was "making a bigmistake." However, again there was no warning that herjob hunting was jeopardizing her current employment withthe Company. It was on May 12, only after Brinda hadconfirmed his suspicion of Watson's leading role in theincipient union campaign, that Watson's job hunt loomedas a reason for discharging her. In short, the Company sawWatson's expressed intention to find another job as a pre-text to rid itself of a leading union advocate.Inow turn to the question of Watson's status. As men-tioned above, the Company contends that "Watson was asupervisor within the meaning of the . .Act, or, alterna-tively, a managerial employee not entitled to the protectionof the Act." The General Counsel urges that at all timesmaterial to this case,Watson was an employee protectedby the Act. I shall deal first with the contention that Wat-son was a supervisor.As defined in Section 2(11) of the Act, the term "supervi-sor" denotes-... Any individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend such ac-tion, if in connection with the foregoing the exercise ofsuch authority is not of a merely routine or clericalnature, but requires the use of independent judgment.It is settled that this section is to be read in the disjunctive,and that possession of anyone of the enumerated powersestablishes supervisory status.Ohio Power Company v.N.L. R. B.,176 F.2d 385, 387 (CA. 6, 1949), cert. denied 338U S 899;Great Central Insurance Company,176 NLRB474, 475 (1969).The Company hired Judith Watson in early March 1974,as an accounts receivable clerk, at an hourly wage rate of$3. As did employee Jenkins and other indisputed employ-ees,Watson was hourly paid, punched a timeclock, andreceived time and a half for overtime. In contrast, Presi-dent Brinda, Secretary-Treasurer Hill, and other membersof management were salaried, did not punch a timeclock,and did not receive time and a half for overtime. At thetime of discharge, Watson's $4 hourly rate was the highestrate among the hourly paid company office personnel, andwas 50 cents higher than the rate received by employeeKitty Hott, the next highest hourly paid person in the of-fice.In testimony which I credit, and which shows that shewas not a company supervisor, Watson described her jobduties as of May 12 and 13 as follows:Idid the payroll, as far as breaking down the timeon the time cards, and it went to Ron and wereokayed, and then I put it on a computer print-outsheet I handled the company's hospitalization insur-ance, paying the bills for each month and fill out theforms when any employee had a claim and submittingthem to the insurance company. I handled accountspayable, from attaching receiving tickets to verifyingprices, checking prices, extensions and filling them forpayment, and when they became due, I typed thecheck for payment. Accounts receivable, I posted in-voices, posted cash receipts, typed financial state-ments, did the daily deposits to the bank I did typingfor International Business Services which is a sistercompany of J/B Industries, did billing for Internation-al Business Services. I did answer the phone a little bitfor J/B Industries. I checked the billing after the girlsdid the billing. It would come to me and I wouldquickly go through it, checking for the right salesmen,correct coding, right billing paint and shipping paint,referring back to original orders and then it would godown to the rest of the billing process. Did collectioncalls for accounts receivable for J/B Industries. Thenthere was another phone line in the company for Bea-con Soap Products. I answered the phone. I took or-ders, did the billings, filled out tax forms each monthfor that company, and mostly that was it. There mayhave been something small, but mostly that was itThe Company's attempt to demonstrate that Watson en-joyed one or more of the 2(11) indicia of supervisory au-thority fell short of its objective. Company Secretary-Trea-surer Hill testified thatWatson was "the office supervisorthatwas responsible for the group billing leader... .When asked to flesh out his conclusionary testimony thatWatson was "the office supervisor," Hill's testimony boileddown to the assertions that Watson scheduled the use of acomputer and made corrections on invoices, neither ofwhich provided support for his conclusion. For, there wasno showing that in performing these functions Watson ac- 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDtually directed or assigned any employees, or that she exer-cised "independent judgment "Hill also testified thatWatson had recommended thatthe Company hire employee Kathryn Jenkins. However, inhis testimony Hill conceded and I find that, before theCompany hired Jenkins, she was interviewed by John Bren-da, President Brinda's father, whom the Company em-ployed as a consultant, Company Vice President Lee Lar-son, and Hill himself. I also find from Hill's testimony thatwhen he was satisfied that "she was relatively competent,"he "turned her over to [Watson]" for testing and evalua-tion.Hill's further testimony was that it was only on Hill'sorder that Watson gave Jenkins "a letter to type and talkedabout her background," and then reported to Hill. Accord-ing to Hill when he asked Watson if Jenkins was "accept-able"Watson answered: "Yes, I think she'll work out."Hill then hired Jenkins.Watson's credited version of her role in the hiring ofKathryn Jenkins shows only that at Hill's direction sheadministered a typing test and a calculating machine exer-cise to Jenkins; that Hill asked for an appraisal of Jenkins'performance, and for Watson's opinion as to whether Jen-kins should be hired. However, whichever version is cred-ited,Hill's concessions leave little doubt that Watson didnot effectively recommend Jenkins' hire. Further, in evalu-ating Jenkins,Watson did not exercise her independentjudgment. Instead, she acted under Hill's instructions.Nor does it appear from Kathryn Jenkins' testimonythatWatson was acting on her own when she gave workdirections to Jenkins. For, according to Jenkins' creditedtestimony, Secretary-Treasurer Ronald Hill was the sourceof such directions as Watson conveyed to Jenkins In histestimony, Hill does not contradict Jenkins. Instead, whenquestioned about Jenkins' relation with Watson, Hill testi-fied that "Kathryn worked for Judy," and then went on totestify that the relationship ended in late April 1975, whenhe assumed direct supervision over Jenkins. When asked todetail "what control or what direction of authority if anyJudy have over Jenkins," Hill made the following admis-sion:The work load through the invoices to be entered, be-cause they were reviewed by Judy before being sub-mitted to Kathy for the accounts receivable ledgers.Judy also did the cash receipts, so once she had com-pleted the deposit, then that would go on to Kathrynfor entry into the accounts receivable ledgers.Thus, none of the testimony regarding Watson's work rela-tionship with Jenkins reveals evidence of "authority . . .responsibly to direct" Jenkins.The Company also attempted to establish through Hill'stestimony that Watson effectively recommended the hireof employee Veronica Hansen However, Hill's testimonysuggests that the Company hired Hansen on Watson's rec-ommendation not because of any authority granted toWatson, but at least in part because of the special circum-stances that Watson "knew her as a friend" and thoughtwell of her. Thus, even if I credited Hill's testimony regard-ing Watson's role in the Company's decision to hire Veron-icaHansen, it would not sustain the Company's position.For there was no showing that the Company ever toldWatson that she had authority to hire or to recommend thehire of employees or that she exercised such authorityeither before or after the hiring of Veronica Hansen. Itherefore view Watson's role in Hansen's hire as an isolat-ed incident and thus insufficient evidence to establish thatWatson enjoyed authority "to hire .. . or effectively torecommend such action" as required by Section 2(11) ofthe ActIn an attempt to show Watson as having authority effec-tively to recommend wage increases, Hill testified that inlate April Watson told him that she would not recommenda wage increase for Jenkins. However, apart from the factthat I creditWatson's testimony denying that she evermade such a remark to him, Hill admitted later in his testi-mony that he granted a wage increase to Jenkins in lateApril. It thus appears that Watson's recommendation wasnot effective, a circumstance which does not assist theCompany's positionHill also testified that Watson effectively recommendedawage increase for employee Hagerman. However,Watson's credited testimony shows that in late February1975 she warned Hill that Hagerman was looking for ajobbecause "she had never gotten the raise she was supposedtoget" and that Hill then asked Watson to bringHagerman's file to him. However, this incident shows that,on one isolated occasion, Watson alerted the Companythat it had possibly overlooked giving an expected wageincrease to an employee who was unhappy about the mat-ter.The Company has not shown that Watson exercisedauthority effectively to recommend employee wage in-creases or that the Company expressly authorized her tomake such recommendations.Hill testified that in December 1974, before his depar-ture for a Florida vacation, Watson complained to himabout employee Veronica Hansen's work performance;that Hill authorized Watson to terminate Hansen; and thatwhile Hill was on vacation Watson telephoned him andannounced that Hansen was no longer with the Company.However, the suggestion that Watson used independentjudgment is cast in doubt by Hill's further testimony to theeffect that he made the initial determination that Hansen'spoor work was serious and that he instructed Watson that"if you have any further problem, terminate her," and thatshe was to "see Gregory [Brinda] on it and explain whatyou are doing "Watson's credited testimony shows that she telephonedHill to complain "that Veronica wasn't doing any of herwork," and said that she, Watson, "didn't know what to doabout it"; that Hill suggested discharge; that Watson an-swered: "No, I don't think it's that bad," and suggestedthatHill talk to Hansen instead. I also credit Watson'stestimony that when she told Brinda of Hansen's personali-ty conflict with Hill and that Hansen "was not doing herown work," Brinda decided to fire Hansen and asked for"her final check." In essence, Watson's credited testimonyshows that she neither discharged Hansen nor effectivelyrecommended that the Company do so Nor is there anyshowing that the Company told her that she enjoyed anyauthority to recommend or effectuate discharges or thatshe did so.Finally, Hill testified that in February 1975 he told Wat- J/B INDUSTRIES, INC.son that John Brinda was moving from the front office andthat she and Hill were "moving forward to take over theentire office," and would have the entire office operationunder them and that she would be "supervisor in charge ofthis."However, Watson's credited version of the conversa-tion was as follows:A. Ron Hill told me that John Brinda and the salespeople were going to be moving to the back of theoffices and that we were going to be moving up frontvery shortly. They were-they had been previouslytalking of it, but now we were really going to moveand he said that they-he would take charge of theoffice up front. And I asked him why and he saidbecause it needed to be straightened out. There wereproblems up there and that together with my knowl-edge and with him, maybe we could straighten out theorder processing, the way orders were processed in thecompany.Q. Did he at any time during that conversation saythat you were a supervisor?A. No.Here again there was no showing that the CompanyclothedWatson with any supervisory authority as ex-pressed in Section 2(11) of the Act.Finally, although it is undisputed that Watson enjoyedauthority to work overtime as required by her workload,Hill admitted that she had no authority to assign overtimeto others. Nor was there any showing that she ever recom-mended overtime for others.In sum, I find no evidentiary support for the contention"thatWatson was a supervisor within the meaning of the...Act...The Company also contended that Watson was a mana-gerial employee, and thus not covered by the Act,' on thegrounds that Watson (1) had exclusive control over theCompany's personnel files; (2) met salesmen and orderedsupplies for the Company; (3) approved credit for custom-ers; and (4) "sent out dunning letters over her own signa-ture to customers " Upon consideration of the evidencebearing upon this issue, I find no merit in the Company'scontention. InGeneralDynamics Corporation,ConvairAerospace Division, San Diego Operations,213 NLRB 851,857 (1974), the Board defined managerial employees as:. . . those who formulate and effectuate manage-ment policies by expressing and making operative thedecisions of their employer, and those who have dis-cretion in the performance of their jobs independentof their employer's established policy. . . managerial status is not conferred upon rank-in-fileworkers, or upon those who perform routinely,but rather it is reserved for those in executive-typepositions, those who are closely aligned with manage-ment as true representatives of management.It is this standard which I now apply to the facts regardingWatson's duties while in the Company's employ.The facts regarding Watson's credit function are basedon her testimony. In processing customers' orders, Watson7N L R B v Bell AerospaceCompany,416 U S 267,289 (1974)169checked a "hold," a listing of customers whose accountswere in arrears. Applying the Board's test to the precedingdescription ofWatson's functions, I find no ground forcharacterizing her as a managerial employee. Her creditand purchasing functions were routinized and did not callfor the exercise of independent judgment. None of the re-maining aspects of Watson's job, as itemized by the Com-pany, were shown to require the exercise of independentjudgment. Nor has there been any showing that Watsonformulated policy or that she enjoyed discretion indepen-dent of established company policy. Accordingly, I findthatWatson was not a managerial employee. SeeBell Aero-space, A Division of Textron,Inc., 219 NLRB 384 (1975).Having rejected the Company's contention that Watsonwas not protected by the Act because she was either asupervisor or a managerial employee, I find that Watsonwas an employee entitled to such protection. I also findthat on May 12, 1975, the Company violated Section8(a)(1) of the Act, by threatening Watson and other em-ployees with various reprisals, including discharge becauseof theirunionactivity, and, that by discharging Watson onMay 13, 1975, the Company violated Section 8(a)(3) and(1) of the Act.C. Kathryn Jenkins' Discharge 8Kathryn Jenkins did not go to work on Monday, May12, 1975, because her baby was ill. At 8 a.m., her usualstarting time, Jenkins called the Company to report herabsence. She explained to employee Kitty Hott, who an-swered the office phone, that her baby was ill with a fever,her regular babysitter could not take care of the child, anditwas likely that she, Jenkins, would be absent on May 13.On Tuesday, Jenkins' baby remained ill and developed arash. Jenkins called the company office before 8 a.m., andtold employee Linda Pounds of her baby's plight. Jenkinsalso said she would return to work that day, if she couldobtain a babysitter Shortly after Jenkins' and Pounds' tele-phone conversation had ended, Company Secretary-Trea-surer Ronald Hill telephoned Jenkins and announced hertermination because of "a bit of a problem here with [her]absenteeism."Jenkins expressed surprise at his termination"without a warning." Hill then remarked that on the previ-ous Friday, May 9, she failed to punch in or out on herlunch hour, and had not advised anyone of her wherea-bouts Jenkins answered that she had gone to lunch withthree other employees; that all four had gone and returnedtogether; and that Linda Pounds knew where they weregoing. Jenkins also asked Hill if he wasn't making her anexample "for the other girls." Hill did not dispute her as-sertions but denied her insinuation.Finally, Jenkins questioned the absence of a warning,Hill answered that he needed "someone responsible" forher position, adding that she had been a good worker andcould use him as a reference.Ifind ample factual ground for the General Counsel'scontention that the Company discharged employee Ka-thryn Jenkins because it knew or suspected that she was a8My findings offact regarding Jenkins'discharge are drawn from hercredited testimony 170DECISIONS OFNATIONALLABOR RELATIONS BOARDleading union activist. On May 7, 8, and 9 Jenkins was theleader in seeking out the Union and then encouraging theUnion to organize the Company's office clerical employ-ees.At the sametime,she attempted to organize supportfor the Union among her fellow office clericals. Jenkinsconducted much of her union activity at the Company'sfacilities, at her desk and in the women's lounge.As did Watson, Jenkins, earlier in May, revealed herunhappiness with company policy. She asked Hill why theCompany gave new cars to its male employees and re-quired its women to work with old and inadequate officemachinery. In this same conversation, Jenkins accused theCompany of sexual discrimination and suggested that shewould complain to N.O.W. At this, Hill labelled Jenkins as"a women libber." At another point, during the first weekinMay, Jenkins joined Watson in complaining to Brindathat the Company was engaging in sexual discrimination.Jenkins also joined Linda Pounds in complaining to Hillthat the Company was guilty of sexual discrimination ingranting benefits.As in Watson's case, I find that on May 12 Brindastrongly suspected that Jenkins' outspoken displeasurewith the Company's treatment of female employees hadprompted her to bring the Unionin as aforce for change.Such suspicion was reflected when in expressing his hostili-ty toward the Union and those employees who supportedit,he remarked: "I hire these new people, these womenlibbers, and now look at the problems I got." For, by hisreference to "new people," he was alluding to the fact thatthe Company had hired Jenkins on February 24, 1975, lessthan 3 months before Further, by his description of "thesenew people" as "women libbers" he was showing his un-derstanding that Jenkins' protests about sexual discrimina-tionwere linked with the Union's incipient organizingcampaignLittle need be said at this point about Brinda's sentimenttoward the Union and its employee supporters. I havefound that on May 12, 1 day before the Company dis-charged Jenkins, Brinda made clear his willingness to re-sort to pretext as a means of getting rid of union support-ers. I have found that at his direction, the Company in factunlawfully discharged union activist Watson on May 13,and, in attempting to conceal its unlawful motive, resortedto a pretext. From this I find it likely that Brenda harboreda desire to rid the Company of the second union activist.A final element in the General Counsel's case is the tim-ing of Brinda's decision to terminate Jenkins. In his testi-mony, Brinda admitted that he made the decision on May12.This timing of Jenkins' unheralded discharge, on theday following Brinda's unlawful warning of reprisal againstunion activists and his remarks indicating suspicion thatJenkins was such an activist, provides further support forthe General Counsel's contention.The Company claims that union activity played no partin itsdecision to discharge Jenkins. Instead, the Companyurges that it discharged Jenkins because "excessive absen-teeism and tardiness disqualified her to continue in a res-ponsible clerical position." In support of its position, theCompany points to its record showing that during her em-ployment with the Company Jenkins did not complete a40-hour week or work on a Saturday However, I find nomerit in the Company's defense because of its pretextualnature.The evidence makes plain that the Company condonedJenkins' tardiness and absenteeism prior to May 12. Thus,I find from Jenkins' credited and undisputed testimonythat during the week ending April 26, 1975, the Companygranted her a 25-cent increase and that Ronald Hill as-sured her that she "was doing Just fine." It was only whenBrinda became aware of her union activity that Jenkins'attendance record was raised as ground for discharge.Thus, as in Watson's discharge, the Company again carriedout Brinda's threat to resort to pretext in ridding itself ofemployees suspected of union activity. In short, here, aswithWatson, the Company failed to overcome the strongevidence of unlawful motive. Instead, the unpersuasive ex-planation provided further cause for suspicion that unionanimus pushed the Company's hand. Accordingly, I findthat the Company discharged Jenkins in violation of Sec-tion 8(a)(3) and (1) of the ActUpon the foregoing findings of fact and the entire rec-ord, I make the following:CONCLUSIONS OF LAW1.J/B Industries, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Communications Workers of America, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act3.By threatening employees with discharge, loss of em-ployment benefits, and more onerous conditions of em-ployment because they supported Communications Work-ers of America, AFL-CIO, the Company has interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act, thereby engag-ing in unfair labor practices violative of Section 8(a)(1) ofthe Act.4.By discharging employees Judith Watson and Ka-thryn Jenkins, the Company engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(3) and (1) of theAct.5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYThe recommended Order will contain the conventionalprovisions in cases involving findings of interference, re-straint, coercion and unlawful discharges, in violation ofSection 8(a)(1) and (3) of the Act. This will require theCompany to cease and desist from the unfair labor practic-es found, to offer reinstatement with backpay to JudithWatson and Kathryn Jenkins, and to post a notice to thateffect. In accordance with the usual requirements, rein-statement shall be to the two employees' respective formerpositions or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.Each of the discriminatees shall be made whole for anyloss of earnings each may have suffered by reason of thediscrimination against her, by payment to each of a sum of J/B INDUSTRIES, INC.money equal to that which she normally would haveearned from the date of the initial discrimination to thedate she is offered reinstatement by the Company, less netearnings, if any, during such period, to be computed in themanner prescribed inF.W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe Respondent, J/B Industries, Inc., Aurora, Illinois,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, support for, or activi-ties on behalf of Communications Workers of America,AFL-CIO, or any other labor organization, by discriminat-ing in any manner against any of its employees in regard totheir hire and tenure of employment, or any term or condi-tion of employment, because of their union membership,sympathies, or activities.(b) Threatening discharge, loss of employment benefits,more onerous working conditions or other reprisals be-cause its employees engage in union activity.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labor or-ganizations, including Communications Workers of Ameri-ca,AFL-CIO, to bargain collectively through representa-tivesof their own choosing, to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Offer Judith Watson and Kathryn Jenkins immedi-ate and full reinstatement to their respective former jobsor, if these positions no longer exist, to substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges, and make each of them whole forsuch loss of pay she may have suffered as a result of theRespondent's discrimination against them, in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful to an analysis of the amounts of backpay dueunder the terms of this Order.(c)Post at its plant and office in Aurora, Illinois, copiesof the attached notice marked "Appendix." 10 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 13 shall, after being duly signed by an author-ized representative of the Company, be posted immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.The Company shall take reasonable steps to insure thatsaid notices are not altered, defaced, or covered by anyother material.171(d)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsthe Company has taken to comply herewith.9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe, J/B Industries, Inc., violated the National Labor Rela-tions Act, and ordered us to post this notice and to keepour word about what we say in this notice.The law gives you the right:To form, join, or help unionsTo choose a union to represent you in bargainingwith usTo act together for your common interest or pro-tectionTo refuse to participate in any or all of thesethings.The Board has ordered us to promise you that:WE WILL NOT discharge you, or otherwise discrimi-nate against you because you have engaged in orga-nizing activity for, or are a member or supporter of,Communications Workers of America, AFL-CIO, orany other union.WE WILL NOT interfere with your rights.WE WILL NOT threaten you with discharge, loss ofbenefits,more difficult working conditions, or otherreprisals because you are a member of or are helpingCommunications Workers of America, AFL-CIO, orany other union.The Board found that we violated the law because wedischarged employees JudithWatson and KathrynJenkins because they supported the CommunicationsWorkers of America, AFL-CIO.Accordingly, WE WILL offer these two employees re-instatement to their former jobs or to jobs substan-tially equivalent, without prejudice to their seniorityor other rights and privileges, and will make themwhole for any loss of pay they may have sufferedbecause we discharged them, with interest at therate of 6 percent per annum.J/B INDUSTRIES, INC.